DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim, specification, and/or drawing amendments filed on 05/10/2022. As directed by the amendment: claims 1-2, 4-5, 8-13, 15-17, 19-20, and 22-24 have been amended. Thus, claims 1-25 are presently pending in this application. Examiner notes claim 4 is indicated to have been amended on claim set filed 05/10/2022 but appears to be identical to claim 4 of original claim set.
Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  Claim 1 “the second pair of accurate legs second pair of arcuate legs” should read “the second pair of arcuate legs”. Claim 22 “the second pair of accurate legs second pair of arcuate legs” should read “the second pair of arcuate legs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 22 recite(s) “without a force applied”. This/these recitation(s) render the claim(s) indefinite as it is unclear if this/these are the same as, or different than, the recitation(s) of the same preceding this/these recitations. Examiner suggests “without the force applied”. Dependent claims inherit the deficiencies of parent claims.
Claim 3 recite(s) “the at least one leg”. There is insufficient antecedent basis for this/these limitation(s) within the claim. Examiner suggests “the 
Claim 19 recite(s) “the rearward surface of the clip”. There is insufficient antecedent basis for this/these limitation(s) within the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 fails to further limit claim 1 from which it depends. It is unclear if Applicant intends to further limit the “pair of finger-wings” of claim 1 but as currently written claim 9 merely restates the pair of finger-wings radially extending from the center of the forward flange. Claim 10 fails to further limit claim 1 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim(s) 2, 4-8, 11-18, 20-21, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Hawthorne (US 2005/0215958 A1). Hawthorne fails to teach among of the limitations of claims 1 and 22 “a forward flange disposed at a first end of the extension spine and have a second pair of arcuate legs that straddle at least half of the outer diameter of the barrel of the syringe”. Hawthorne teaches a second pair of arcuate legs (Fig. 5 elements 68) attached to the clip instead of the extension spine. As changing the component the second pair of legs are attached to would affect or change the stability of the adapter, and likely render the device inoperable, Examiner finds no reason to rearrange the parts as claimed absent improper hindsight reasoning.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783